      Case 4:20-cv-00335-O Document 30 Filed 02/05/21              Page 1 of 1 PageID 595



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 JOSEPH FRIEDHEIM, IASMIN                        §
 FRIEDHEIM, and JF SOLUTIONS,                    §
 LTD.,                                           §
                                                 §
      Plaintiffs/Counter-Defendants,             §
                                                 §
 v.                                              §   Civil Action No. 4:20-cv-00335-O
                                                 §
 THOMAS HOEBER,                                  §
                                                 §
      Defendant,                                 §
                                                 §
 HÖEBER MEDIA, LLC,                              §
                                                 §
      Defendant/Intervenor-Plaintiff.            §

                                             ORDER

         Before the Court is Plaintiffs’ Motion to Amend the Scheduling Order to Eliminate Court-

Ordered Mediation (ECF No. 29), filed February 4, 2021. In the Motion, Plaintiffs request an

elimination to the mediation requirement, to which Defendant is opposed. See Pl.’s Mot. 1, ECF

No. 29. Alternatively, Plaintiffs request a postponement of the mediation deadline to allow the

full conduct of discovery, without which they claim mediation would be futile. See id. at 2. To

this alternative request, Defendant is agreed. See id. Cert. of Conference. Having considered the

Motion, the Court finds that it should be and is hereby GRANTED in part and DENIED in

part.

         Accordingly, the Court amends the current mediation deadline and ORDERS the parties

to complete mediation in this case on or before July 31, 2021.

         SO ORDERED on this 5th day of February 2021.


                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE
